                   Case 19-50744-JKS             Doc 38       Filed 09/01/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                Case No. 17-12560 (JKS)
al.,1
                                                                      (Jointly Administered)
                                    Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,                                Adversary Proceeding
                                                       Case No. 19-50744 (JKS)
                           Plaintiff,
                        vs.

TERRY B. GRIFFIN, IN HIS CAPACITY AS
TRUSTEE OF THE GRIFFIN FAMILY TRUST;
TERRY B. GRIFFIN,

                                    Defendants.



                              NOTICE OF VOLUNTARY DISMISSAL OF
                                   ADVERSARY PROCEEDING


                   PLEASE TAKE NOTICE that, pursuant to that certain Settlement Agreement,

 entered into by and between plaintiff Michael Goldberg, as Liquidating Trustee of the

 Woodbridge Liquidation Trust, and defendants Terry B. Griffin, in his Capacity as Trustee of the

 Griffin Family Trust and Terry B. Griffin and Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

 Procedure, as made applicable hereto by Rule 7041 of the Federal Rules of Bankruptcy




 1The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
 Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
 Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.


 DOCS_LA:339656.1 94811/003
                  Case 19-50744-JKS     Doc 38      Filed 09/01/21    Page 2 of 2




Procedure, the Woodbridge Liquidation Trust hereby dismisses the above-referenced adversary

proceeding with prejudice. The parties shall bear their own attorneys’ fees and costs.

 Dated:     September 1, 2021           PACHULSKI STANG ZIEHL & JONES LLP
            Wilmington, Delaware
                                        /s/ Colin R. Robinson
                                        Bradford J. Sandler (DE Bar No. 4142)
                                        Andrew W. Caine (CA Bar No. 110345)
                                        Colin R. Robinson (DE Bar No. 5524)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Telephone: 302-652-4100
                                        Fax: 302-652-4400
                                        Email: bsandler@pszjlaw.com
                                                acaine@pszjlaw.com
                                                crobinson@pszjlaw.com

                                        Counsel to Plaintiff Michael Goldberg, as Liquidating
                                        Trustee of the Woodbridge Liquidation Trust




DOCS_LA:339656.1 94811/003                      2
